Citation Nr: 0413861	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-18 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1980 
until December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to 
nonservice-connected pension benefits.

The appellant requested a hearing in this case; however, he 
subsequently withdrew such request in November 2003.  See 
38 C.F.R. § 20.704(c) (2003).


FINDING OF FACT

The appellant did not have active service during a period of 
war.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 101(11), 1521, 7104 (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 19.5 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to 
nonservice-connected pension benefits.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the duty to notify, in March 2003 the RO 
provided the appellant a letter that informed him of the 
decision reached in his case.  This letter included 
notification of the basis of the decision and the evidence 
used to reach that decision.  Additionally, the RO provided 
the appellant a statement of the case in June 2003 that 
included a summary of the evidence, the applicable law and 
regulations, and a discussion of the facts of the case.  
Furthermore, the statement of the case informed the appellant 
that in accordance with existing law, he was not eligible for 
nonservice-connected pension benefits.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating that appellant's claim.  As 
noted, the appellant has been notified of his procedural and 
appellate rights.  In this case, moreover, the relevant facts 
are not in dispute.  Rather, the appellant's appeal is based 
on his interpretation of VA laws and regulations.  He has 
been advised that such interpretation is inconsistent with 
governing legal authority and has not presented additional 
evidence or argument pertinent to the basis for the denial of 
benefits.  The Board thus finds that the outcome of the 
present appeal is based upon application of the law to the 
known facts.  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
the VCAA are not applicable in cases which are decided as a 
matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542-
43  (2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive); Mason v. Principi, 16 Vet. App. 129 (2002) 
(VCAA inapplicable to claims for nonservice-connected pension 
where claimant did not serve on active duty during a period 
of war).

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Eligibility for Nonservice-Connected Disability Pension 
Benefits

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Accordingly, the dispositive question is whether the 
appellant had active military service during a qualifying 
"period of war".  38 C.F.R. § 3.2 (2003).  The appellant's 
Department of Defense Form 214 (Certificate of Release or 
Discharge from Active Duty) shows that he had active military 
service from December 1980 until December 1983.  The period 
of war for the Vietnam Era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period, and the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other 
cases.  38 C.F.R. § 3.2(f)(2003).  Therefore, the appellant's 
active military service falls outside of the period of war 
for the Vietnam Era.

The Board additionally notes that the only proscribed 
"period of war" subsequent to the Vietnam Era is the 
Persian Gulf War period, which began August 2, 1990 and 
continues through date to be proscribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(f)(2003).  The 
appellant's active military service from December 1980 to 
December 1983, however, also falls outside of the Persian 
Gulf War period.  The appellant nevertheless contends, in his 
March 2003 notice of disagreement, that his active military 
service was during the conflicts in Granada and Lebanon and 
that his active military service was during an equivalent 
"period of war".

Although the Board recognizes the appellant's argument that 
the conflicts in Granada and Lebanon were the equivalent of a 
"period of war", Congress has clearly defined "period of 
war" and the Board is bound by the law.  38 U.S.C.A. 
§§ 101(11), 7104 (West 2002); 38 C.F.R. § 19.5 (2003).

For the above reasons and bases, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected pension benefits because he did not 
have the requisite service during a period of war.  38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2003).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In 
this case, the appellant lacks legal entitlement to 
nonservice-connected disability pension due to nonqualifying 
service.


ORDER

Entitlement to nonservice-connected pension is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



